Citation Nr: 0531865	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  96-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of cold 
injury.

3.  Entitlement to service connection for obesity.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left leg and ankle disability.

5.  Entitlement to a rating in excess of 10 percent for 
sinusitis.

6.  Entitlement to a rating in excess of 10 percent for 
warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from 
October 1964 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1995, March 
1998, and December 1999 by the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a June 1995 rating decision the RO, in pertinent part, 
denied entitlement to service connection for hypertension.  
In April 1998, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The issue of 
entitlement to service connection for hypertension was 
remanded to the RO for additional development in October 
1998.  The Board also dismissed increased rating claims for 
sinusitis and warts at that time for lack of appellate 
jurisdiction.

The RO denied entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a left leg and ankle disability due to 
VA treatment in a March 1998 rating decision.  In a December 
1999 rating decision the RO found new and material evidence 
had not been received to reopen a claim for entitlement to 
service connection for left leg varices.  The RO also denied 
entitlement to service connection for residuals of cold 
injury and obesity and denied entitlement to disability 
evaluations in excess of 10 percent for sinusitis and for 
warts.  The veteran subsequently perfected his appeal as to 
these issues.  VA records dated in February 2003 show he 
withdrew his request for an additional Board hearing.  The 
issues on appeal were remanded for additional development in 
October 2003.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal of the 
issues addressed in this decision.

2.  The evidence demonstrates the veteran's hypertension was 
not incurred during nor as a result of service and was not 
manifest until many years after service.

3.  The evidence demonstrates a cold injury was not incurred 
in service.

4.  The veteran's obesity is not a disability for VA 
compensation purposes.

5.  The evidence demonstrates a left leg and ankle disability 
was not incurred as a result of VA treatment.

6.  The veteran's service-connected sinusitis is presently 
manifested by three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment, 
without evidence of chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

7.  The veteran's service-connected warts were manifested by 
no more than exfoliation, exudation, or itching of an exposed 
or extensive area of skin affecting less than 20 percent of 
the entire body, without probative evidence of exudation, 
constant itching, extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, an exceptionally repugnant area, or a 
requirement of systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by active service and is not due to any incident 
of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The veteran's residuals of cold injury were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A chronic disability as a result of obesity incurred in 
or aggravated by active service is not shown.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
leg and ankle disability have not been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2005).

5.  The criteria for a 30 percent rating for sinusitis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2005).

6.  The criteria for a rating in excess of 10 percent for 
warts have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § , Diagnostic Code   (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that were the bases of the 
issues on appeal were already decided and appealed prior to 
VCAA enactment.  The Court acknowledged that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  VCAA notice was provided to 
the appellant on the service connection issues of residuals 
of cold injury and obesity in June 2002 and as to all issues 
on appeal in April 2004.  The service connection issues were 
adjudicated, de novo, in October 2002.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant only after the 
initial adjudications at issue, the appellant has not been 
prejudiced thereby.  The notice ultimately provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The VCAA notice letters provided to the veteran in this case 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
March 2005 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  See 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Although a review of the 
record indicates the RO last obtained copies of the veteran's 
VA treatment records in April 1998, the veteran has 
identified no specific treatment report in the possession of 
VA that is necessary to substantiate a present claim.  In VA 
correspondence issued in April 2004 the veteran was 
specifically requested to identify all VA and non-VA health 
care providers who had treated him for the disabilities on 
appeal, but did not respond.  The Board finds further 
attempts to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  The Board notes that specific VA medical 
opinions pertinent to the issues on appeal were obtained in 
September 1996, September 1999, November 1999, and December 
2004.  

In light of the fact that the veteran has identified no 
specific incident involving cold injury during active 
service, that service medical records are negative for any 
indication of cold injury, that there was no evidence of a 
residual disability due to cold injury for many years after 
service, and that the evidence shows that since service the 
veteran has engaged in recreational activities that involve 
possible exposure to cold weather, the Board finds there is 
no reasonable possibility that a present VA etiology opinion 
as to the date of incurrence of a cold injury could 
substantiate the veteran's claim.  The available medical 
evidence is sufficient for adequate determinations.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Hypertension

VA regulations provide that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In this case, service medical records show the veteran had 
elevated blood pressure readings of 142/94 upon flight status 
examination in August 1977.  Elevated blood pressure readings 
were also reported during his participation in a weight 
control program in 1980.  A March 1980 re-enlistment 
examination revealed a normal clinical evaluation of the 
cardiovascular system.  A blood pressure reading of 128/82 
was provided.  Records are negative for diagnosis or 
treatment for hypertension.  

VA medical records dated in February 1993 included diagnoses 
of portal hypertension.  Records show the veteran underwent 
liver transplantation in March 1993 because of alcoholic 
cirrhosis and end stage liver disease.  VA treatment records 
dated in January 1994 noted a diagnosis of borderline 
hypertension, but reports in July 1994 noted his blood 
pressure was okay.  In correspondence dated in November 1994 
a VA Transplant Center physician reported that the veteran's 
medical records clearly indicated borderline hypertension 
existed during service.  It was noted that the problem 
continued and was managed with salt reduction and exercise, 
but that he might require medication in the future.  VA 
treatment records dated in February 1995 included a diagnosis 
of borderline hypertension.  A March 21, 1995, report 
included physician instructions to start medication for 
borderline hypertension.  

In a July 1996 statement J.A. noted that she was previously 
married to the veteran and that they had married in May 1984 
the same month he retired from service.  She stated she was a 
certified nursing assistant and recalled that she had taken 
his blood pressure readings at least once every three weeks.  
She stated the readings had always been in the 140-145/90-98 
range.  

VA general medical examination in September 1996 included a 
diagnosis of systolic hypertension.  No opinion as to 
etiology was provided.

At his personal hearing in April 1998 the veteran testified 
that he had not been treated for hypertension during active 
service, but that a review of the records indicated he should 
have been treated.  He stated that every time his blood 
pressure had been taken in service it was high and that he 
had been made to wait until it went down before he could be 
released.  He reported that he was first provided a diagnosis 
of hypertension eight years after service and that he first 
began taking medication for the disorder in 1992.  

VA hypertension examination in September 1999 noted that 
medical records showed the veteran underwent a liver 
transplant in March 1993 and that he had been on Prednisone 
for many years.  It was also noted that he had a history of 
hypertension that began seven years earlier and that the 
veteran had reported a history of borderline high blood 
pressure in 1968.  The examiner's diagnosis was hypertension 
that began before the veteran's liver transplant, but noted 
that Prednisone may aggravate the disorder.  The hypertension 
was not felt to have been due to the veteran's history of 
alcohol use.  In a November 1999 report the examiner stated 
the veteran's hypertension was not related to any disease or 
injury during service.

Based upon the evidence of record, the Board finds the 
veteran's hypertension was not incurred during nor as a 
result of service and that a chronic disease was first 
manifested many years after service.  The November 1999 VA 
examiner's opinion is persuasive as to this matter.  That 
opinion is shown to have been provided based upon a thorough 
examination of the veteran and review of the medical evidence 
of record.  While service medical records and the November 
1994 opinion of the veteran's VA physician indicate 
borderline hypertension existed during active service, the 
persuasive evidence demonstrates that hypertension or a 
chronic disease related to elevated blood pressure was not 
manifest until many years after service.  Therefore, the 
veteran's claim for entitlement to service connection for 
hypertension must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Residuals of Cold Injury

Service medical records are negative for complaint, 
diagnosis, or treatment for cold injury.  Records show the 
veteran's duties included aviation ordinance and air crew 
activities.  He also served at a base in Maine.  

VA general medical examination in September 1996 revealed 
evidence of venous insufficiency with varices.  It was noted 
the veteran's toes were purple, most likely related to his 
venous insufficiency.  The diagnoses included diabetes 
related to treatment with immunosuppressant agents.  It was 
noted he also had some peripheral neuropathy.

In VA medical correspondence dated in October 1999 Dr. J.A., 
in essence, requested the veteran be granted a hunting 
equipment variance due to neuropathy of the hands that 
diminished the feeling in his fingers.  It was noted that the 
disorder was partially due to a prior cold injury.  No 
opinion as to etiology was provided.

In correspondence dated in February 2000 a fellow serviceman, 
C.A.M., recalled having served with the veteran during cold 
weather operations in Brunswick, Maine.  He stated they had 
not been provided proper cold weather gear.  He also stated 
he remembered seeing the veteran's hands red from the cold 
and that he had complained of pain in the hands and feet.

Based upon the evidence of record, the Board finds the 
evidence demonstrates a cold injury was not incurred in 
service.  Although service department reports show the 
veteran served at a base in Maine, there is no competent 
evidence of his having sustained a cold injury during active 
service.  While the statements of the veteran and C.A.M. are 
considered competent evidence as to their observations of 
pain and redness of the hands during service, they are not 
medical professionals and are not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992).  While the veteran's sincerity is not at issue 
in this case, the fact that he received no treatment for a 
cold injury during active service and that there was no 
medical evidence of any residual of a cold injury for over 15 
years after service is considered to be persuasive.  
Therefore, the veteran's claim for entitlement to service 
connection for residuals of cold injury must be denied.  The 
preponderance of the evidence is against the claim.

Obesity

Service medical records show the veteran was overweight and 
placed in weight control programs at various times throughout 
his military career.  He was found to be obese and exceeding 
weight standards upon a re-enlistment examination in March 
1980.  Subsequent records dated in 1980 show he was involved 
in a weight control program.  An April 1980 report noted 
there were no present medical problems, but provided a 
diagnosis of exogenous obesity.

The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

Based upon the evidence of record, the Board finds the 
veteran's obesity is not a disability for VA compensation 
purposes.  Service medical reports are negative for any 
indication the veteran's obesity was incurred other than as a 
result of excess caloric intake.  In the absence of evidence 
that the veteran's obesity during service was incurred as a 
result of a disease process or was chronically disabling at 
that time, there is no disability for which service 
connection may be granted.  VA regulations also specifically 
provide that congenital or developmental defects are not 
diseases or injuries within the meaning of applicable VA 
legislation.  38 C.F.R. § 3.303(c).  Therefore, entitlement 
to service connection for obesity is not warranted.  The 
preponderance of the evidence is against the veteran's claim.

1151 Claim

Initially, the Board notes that the veteran submitted his 
claim for entitlement to compensation benefits for 
disabilities incurred as a result of VA treatment in December 
1996.  During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 for entitlement to compensation for disability incurred 
as a result of VA medical treatment were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability and that there need be no identification of 
"fault" on the part of VA.  

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

In a January 1997 precedent opinion VA's General Counsel held 
that compensation under 38 U.S.C. § 1151 for injuries 
suffered "as the result of . . . hospitalization" is not 
limited to injuries resulting from the provision of hospital 
care and treatment, but may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization.  It was noted that in determining whether a 
specific injury is a result of hospitalization, guidance may 
be drawn in appropriate cases from judicial decisions under 
workers' compensation laws and similar laws requiring a 
finding of causation without regard to fault.  An injury 
caused by a fall may be considered a result of 
hospitalization where the conditions or incidents of 
hospitalization caused or contributed to the fall or the 
severity of the injury, but that a fall due solely to the 
patient's inadvertence, want of care, or preexisting 
disability generally does not result from hospitalization.  
An injury incurred due to recreational activity may be 
considered a result of hospitalization where VA requires or 
encourages participation in the activity, administers or 
controls the activity, or facilitates the activity in 
furtherance of treatment objectives.  See VAOPGCPREC 7-97 
(Jan. 29, 1997).  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (Supp. 1998).  
However, in a precedent opinion, VA's General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  

VA statutory law now provides that compensation may be paid 
for a qualifying additional disability or qualifying death, 
not the result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA's General Counsel has held that under the provisions of 
38 U.S.C. § 1151 applicable to claims filed prior to 
October 1, 1997, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  It was noted that the disability or death due 
to a preexisting condition may be viewed as occurring "as a 
result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  As a 
general matter, however, entitlement to benefits based on 
such claims would ordinarily require a determination that: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered a disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  

Effective September 2, 2004, VA regulations were revised, in 
essence, codifying the requirements for benefits under 
38 U.S.C. 1151(a).  69 Fed. Reg. 46426 (Aug. 3, 2004) 
(including the codification of 38 C.F.R. § 3.361 which 
applies to such claims filed on or after October 1, 1997, and 
revising 38 C.F.R. § 3.358 to state that the section only 
applied to claims filed before October 1, 1997).  

Regulations now provide that benefits under the provisions of 
38 U.S.C. 1151(a), for claims received by VA before October 
1, 1997, compensation will be payable if it is determined 
that there is an additional disability resulting from a 
disease or injury or aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, examination, or vocational rehabilitation 
training.  38 C.F.R. § 3.358 (2005).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis of treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
of treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1997, where disease, 
injury, or death or the aggravation of an existing disease or 
injury occurs as a result of having submitted to an 
examination, medical or surgical treatment, hospitalization, 
or the pursuit of a course of vocational rehabilitation under 
any VA law and was not the result of the claimant's own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation, will be awarded as if 
the condition were service connected.  38 C.F.R. § 3.800(a) 
(2005).

VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

In this case, as the appellant submitted his claim in 
December 1996, the claim must be considered under the 
statutory law as it existed prior to October 1, 1997.  The 
revised regulatory provision of 38 C.F.R. § 3.358 are also 
applicable.  A review of the record reveals the veteran was 
notified of the revised regulations in the March 2005 
supplemental statement of the case.

The veteran contends, alternatively, either that his VA 
medical care providers failed to properly diagnose an injury 
to his left ankle during treatment for injuries incurred in 
approximately 1993 when a tree fell on his leg or that he 
incurred an additional left ankle disability as a result of 
an unnecessary surgery in November 1996.  He claimed he has 
experienced constant pain in the area of the surgical 
incision and asserted that the November 1996 procedure had 
been unnecessary because the break was an old one.

VA treatment records dated in June 1993 show the veteran was 
treated for a laceration to the left lower leg.  It was noted 
that he presented with a laceration to the left leg and that 
he reported he had fallen backwards twisting his knee when a 
tree fell on him.  There was marked swelling and 
discoloration to the knee, but X-rays of the knee were 
negative.  The examiner noted there was a full range of 
motion of the ankle and good sensation in the foot.  
Subsequent VA treatment records prior to October 1996 are 
negative for complaint, diagnosis, or treatment for a left 
ankle disorder.

VA treatment records dated October 30, 1996, show the veteran 
reported complaints including left leg pain after he hit a 
deer while riding on his motorcycle.  The diagnosis was left 
leg fracture.  Hospital records dated in November 1996 
include a discharge diagnosis of Maisonneuve fracture of the 
left ankle, resolved after examination and manipulation under 
general anesthesia with a diagnosis of fibrous union, medial 
malleolus, and no evidence of syndesmosis instability.  The 
discharge summary noted there were no complications during 
hospitalization and that the veteran was discharged to home 
in an overall improved condition.

In a December 1998 statement D.M. recalled having been with 
the veteran at the VA medical center when he received 
treatment for his injured ankle and had been present when the 
doctor informed him the ankle was broken.  He questioned why 
surgery had been necessary if the break had already healed.  
He also stated he witnessed the person who removed the 
veteran's post-surgery stitches do so without care.  In a 
separate statement dated in December 1998 J.N. also 
questioned why surgery had been necessary.

On VA examination in December 2004 the veteran stated that he 
injured his left ankle when a tree fell on him in 1993.  The 
examiner stated, however, that a review of the claims file 
revealed no record of an ankle injury at that time.  It was 
noted that the veteran complained of ankle pain when he 
walked and that he reported he used a wheel chair most of the 
time.  The examiner stated the veteran's pain was mainly due 
to his diabetic neuropathy.  Examination revealed 
dorsiflexion to 10 degrees limited by pain and plantar 
flexion to 45 degrees without limitation due to pain.  There 
was no instability to the ankle.  X-rays revealed mild 
atherosclerotic disease within the left ankle arterial 
structures, but the ankle mortise and talar dome were intact.  
The X-ray diagnosis was minor abnormality.  

It was the examiner's opinion that the veteran did have an 
ankle injury and a re-injury with evidence of a fibrous union 
or nonunion in November 1996.  It was also noted that the 
veteran was diabetic with decreased sensation in his lower 
extremities and that it was very possible, and very common, 
for diabetics to incur twisting injuries without much 
concern.  The examiner stated that it was unlikely the 
veteran went from 1993 to 1996 with an ankle fracture or a 
malunion or nonunion of an ankle fracture and did not 
complain of significant pain during one of his intervening 
treatment visits.  It was at least as likely, if not more 
likely, that he had an ankle injury some time just before 
November 1996.  The examiner stated that, nonetheless, the 
evidence demonstrated the ankle was presently healed.

Based upon the evidence of record, the Board finds 
entitlement to compensation for a left leg or ankle 
disability as a result of VA treatment is not warranted.  The 
December 2004 examiner's opinion is persuasive that it is 
unlikely the veteran's VA care providers failed to diagnose a 
left ankle injury prior to October 1996 and that he sustained 
a re-injury of his left ankle in October 1996.  The examiner 
also found the ankle was presently healed.  These opinions 
are shown to have been provided based upon a thorough 
examination of the veteran and review of the medical evidence 
of record.  

No competent medical evidence has been provided demonstrating 
that any present or additional left leg or ankle disability 
occurred as a result of VA treatment.  There is also no 
competent evidence that a failure to exercise reasonable 
skill and care in the diagnosis or treatment of a disease or 
injury caused additional disability or death that probably 
would have been prevented by proper diagnosis of treatment.  
Although the veteran believes he has a left leg and ankle 
disability as a result of VA medical treatment, he is not 
competent to offer opinions on questions or medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be denied.  The preponderance of the evidence is against the 
claim.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Sinusitis
Factual Background

Service medical records include a diagnosis of sinusitis in 
May 1970.  It was noted the veteran complained of nasal 
congestion and pain over the sinuses.  There was tenderness 
to the maxillary sinuses.  A December 1970 report noted a 
history of sinus trouble.  Benadryl and Afrin spray were 
prescribed.  Subsequent reports in December 1970 included 
diagnoses of upper respiratory infections with pharyngitis 
and bronchitis.  A March 1980 re-enlistment examination 
revealed a normal clinical evaluation of the sinuses.

VA medical records dated in November 1994 noted the veteran's 
sinusitis was not presently active.  Subsequent records in 
1995 noted his sinusitis was okay.  

In VA medical correspondence dated in November 1994 the 
veteran's VA Transplant Center physician, Dr. J.A.A., noted 
the veteran continued to have frequent upper respiratory 
infections and sinusitis.  It was also noted that he received 
antibiotic therapy for these disorders periodically.  

In a June 1995 rating decision the RO established service 
connection for sinusitis.  A zero percent rating was assigned 
effective from November 22, 1994.

In correspondence dated in July 1995 Dr. J.A.A. stated a zero 
percent rating for the veteran's sinusitis was inappropriate 
and that a review of VA treatment records would show frequent 
treatment with antibiotics for signs and symptoms of 
sinusitis or otitis.  It was noted that he had experienced 
nasal congestion, production of mucous, and post nasal drip 
and that he had been recently treated for severe pneumonia 
that was often a logical progression of chronic sinusitis and 
upper airway disease.  

In a February 1996 rating decision the RO granted entitlement 
to an increased 10 percent rating for sinusitis effective 
from November 22, 1994.

In a July 1996 statement the veteran reported he took pain 
relief medication for his sinus pain and sinus headaches.  He 
stated he used an inhaler, but still experienced quite a bit 
of sinus drainage.  He also stated he recently had another 
bout of pneumonia, partially due to this drainage.  In an 
August 1996 statement in support of his claim he reported 
frequent sinus headaches.

VA sinuses examination in September 1996 noted the veteran 
had a history of chronic sinusitis and had been recently 
treated for an acute episode with Amoxicillin.  The veteran 
reported he usually had two periods of sinusitis per month 
requiring antibiotics.  He stated he had no previous sinus 
surgery, but experienced occasional nasal obstruction, post 
nasal drainage, and a sensation of maxillary pressure.  There 
was some improvement with Beconase.  Examination of the nose 
revealed a right anterior/inferior spur.  There was no 
evidence of drainage.  A diagnosis of chronic sinusitis was 
provided.  It was noted a Computerized Tomography (CT) scan 
of the sinuses would be obtained to rule out any structural 
abnormalities.  

VA general medical examination in September 1996 noted mild 
erythema of the nasal cavity.  The diagnoses included 
sinusitis that was currently worse and more frequent due to 
immunosuppressant use.

VA medical records show the veteran was treated for sinusitis 
and also document his receipt of antibiotic medication.  The 
prescription records, however, do not indicate the disorder 
for which these medications were prescribed.  An October 1996 
report included a diagnosis of chronic sinusitis.  It was 
noted the veteran had been seen in the "ENT' clinic and that 
surgery might be recommended.  A diagnosis of chronic 
sinusitis was also provided in a March 1998 report.  It was 
noted the veteran was chronically treated with Beconase and 
anti-tussants for sinus disease and post nasal drip.  He took 
antibiotic medication at least three times per year for 
exacerbations of this disorder.

At his personal hearing in April 1998 the veteran testified 
that he had daily sinus problems and had experienced a lot of 
drainage recently due to the coming of spring.  He reported 
occasionally severe headaches and swelling to the face and 
nose.  He stated he experienced crusting about the nose and 
had painful sores inside his nose.  He reported his sinus 
problems were manifested daily either with crusting or a low 
grade headache that lasted all day.  J.N. testified that the 
veteran had a constant nasal drip in the mornings until he 
used a steroid spray.  

In correspondence dated in December 1998 the veteran asserted 
his belief that entitlement to a 30 percent rating was 
warranted.  He claimed that clinical records did not reflect 
the number of episodes of sinusitis he experienced because he 
lived 110 miles from the nearest VA medical center and was 
allowed to self medicate because of his unique medical 
situation.

A November 1999 VA general medical examination report noted 
that although the veteran claimed to have chronic sinusitis 
he did not have any present sinus symptoms.  It was noted 
that present sinus X-rays were normal and that CT scans in 
the past had been normal.

In correspondence dated in October 2003 the veteran stated 
that for the previous 11 years he had experienced five or 
more episodes of sinusitis per year requiring treatment with 
over-the-counter medication.  He stated he had experienced 
three episodes per year requiring antibiotic treatment by VA 
prescription over the past ten years.

On VA examination in December 2004 the veteran complained of 
bilateral cheek and frontal pain.  He reported he had sinus 
infections approximately seven or more times per year with 
constant nasal drainage and requiring antibiotics three to 
four times per year.  The episodes usually took seven to ten 
days to resolve.  He was not bedridden by these episodes, but 
was not able to enjoy a normal life.  He stated he was often 
forced to breath through his mouth due to nasal obstruction 
and had purulent discharge described as yellow and greenish.  

The examiner noted the veteran's right nasal cavity was 
obstructed with about a 30 to 40 percent airway.  The right 
maxillary crest portion of the septum was deviated.  The left 
nasal cavity was patent with at least a 90 percent airway.  
There was no evidence of purulence or polyps.  There were 
reports of pain on pressure to the cheek bones, but the 
veteran did not withdraw to touch.  There was no obvious 
purulent discharge or crusting.  It was the examiner's 
opinion that the veteran had acute episodes of sinusitis that 
were relatively well treated with antibiotics.  The examiner 
stated he was unaware of any phenomenon of an altitude-
related alteration of the equilibrium status of the sinus, 
but that the veteran was convinced this had occurred as a 
result of his service.

Analysis

The Rating Schedule provides ratings for chronic sinusitis 
detected by X-ray only (0 percent); with 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (10 percent); with 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or, more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting (30 
percent); and following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries (50 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).  It 
is noted that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  Id.

Based upon the evidence of record, the Board finds the 
veteran's service-connected sinusitis is presently manifested 
by three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment.  Although 
the November 1999 VA examiner found no present evidence of 
sinusitis, the March 1998, and December 2004 VA reports as to 
the existence and severity of the disorder are persuasive.  
There is no evidence, however, of chronic osteomyelitis or 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Therefore, the Board 
finds an increased 30 percent rating, but no higher, is 
warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Warts
Factual Background

Service medical records show the veteran was treated for 
warts to the bilateral hands and fingers.  He was treated for 
periungual warts in May 1979 and in June 1981.  The June 1981 
report noted warts to the nail beds of both hands.  A March 
1980 re-enlistment examination revealed a normal clinical 
evaluation of the skin.

VA medical records show the veteran received treatment for 
warts to the hands and right inguinal area.  In 
correspondence dated in November 1994 Dr. J.A.A. noted warts 
were a problem identified in service and that they had become 
a big problem, with almost monthly treatment, because of the 
immunosuppression required as a result of his liver 
transplant.  In July 1995, Dr. J.A.A. stated his opinion that 
a zero percent disability rating for the veteran's warts was 
inappropriate and that a review of VA treatment records would 
show on-going treatment with cryotherapy for warts.  It was 
noted that the warts and the treatment involved affected both 
hands and were disfiguring, painful, and interfered with 
normal hand use.  It was noted the veteran also had a wart in 
the groin area that had required surgical excision and that 
the wound had been slow to heal, impacting his daily life.

Medical records show the veteran was treated for recurrent 
periungual warts.  A July 1996 statement noted he had a 
definite problem and complained of pain with the lesions.  It 
was noted there had been significant morbidity with treatment 
and that his activities had been definitely restricted after 
treatment.  Postoperative pain at times was severe.  There 
was evidence of scarring and nail dystrophy as a result of 
the warts and treatment.  It was anticipated that the problem 
would be ongoing.

VA skin examination in December 2004 included a diagnosis of 
recalcitrant verruca in a liver transplant patient who 
required immunosuppressant medication.  It was noted the 
lesions were painful and limited some of the veteran's 
activity.  The examiner stated the claims file was reviewed 
and then summarized the pertinent medical evidence of record.  
It was noted that the veteran was treated for recurrent warts 
to the hands and fingers during service and that after his 
liver transplant in March 1993 there was a rapid onset of 
increasing verruca refractory to treatment.  Treatment had 
been with over-the-counter acids, Cantharone, cryosurgery 
with liquid nitrogen, 5% 5FU, and 3% cidofovir in Vanicream.  
The veteran reported that he experienced a stabbing-like pain 
in the hands that had persisted since undergoing laser 
surgery with destruction of the finger nails.  He stated he 
took three Percocet tablets per day because of this pain.  He 
reported the left third fingernail was the most painful and 
was occasionally erythematous with purulent exudate.  He 
stated he had problems lifting heavy objects because of the 
pain and complained that he had to wear gloves while cooking 
or when touching his partner.

Physical examination revealed 3 mm and 6 mm verrucae on the 
ventral pad of the right first finger, an 11 mm by 10 mm 
verruca on the right third finger that destroyed the medial 
nail, a 10 mm by 7 mm verruca on the left second finger that 
destroyed the lateral nail, a 3 mm verruca on the medial nail 
fold and a 5 mm verruca on the lateral nail fold of the left 
third finger, and a 12 centimeter (cm) by 10 cm medial nail 
plate verruca on the left fourth finger with destruction of 
the entire nail due to previous procedures.  There was also a 
6 mm verruca in the left perianal area and a 6 cm by 1 cm 
slightly atrophic scar in the right inguinal area.  

Although the veteran reported the right inguinal area scar 
was constantly pruritic, the examiner noted only slight 
underlying tissue loss.  There was pain on palpation over the 
areas where the nail plates were destroyed at the right third 
and left second, third, and fourth fingers.  It was noted the 
scars were tender and could cause some limitation of motion 
and use of the hands.  There was no pain on palpation of the 
inguinal area scar and no limitation of motion.  The examiner 
stated the veteran's verrucae involved an area of 
approximately 5 square (sq.) cm and that the inguinal area 
scarring involved a 9 sq. cm area.  It was noted that the 
veteran's skin disorder was constant and had required topical 
therapy use and other modalities constantly for the previous 
ten years.




Analysis

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (Jul. 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  The veteran was notified of the 
revision by correspondence issued in August 2003 and the RO 
considered the applicable regulations in its March 2005 
supplemental statement of the case.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

As the veteran's April 1998 personal hearing testimony has 
been construed as a claim for entitlement to a rating in 
excess of 10 percent for warts, the disability must be 
evaluated under the applicable criteria effective before and 
after the regulatory revision.  The Board notes that service 
connection for warts was established in a June 1995 rating 
decision and a zero percent rating was assigned under 
Diagnostic Code 7812 (verruga peruana).  In a February 1996 
rating decision the RO granted entitlement to an increased 
10 percent rating for warts.  It is significant to note that 
previous regulations provided that disabilities evaluated 
under Diagnostic Code 7812 should be rated under the criteria 
for eczema, Diagnostic Code 7806, but that Diagnostic Code 
7812 was removed by the August 2002 revision.  The Board 
finds, however, that Diagnostic Code 7806 remains the most 
appropriate analogous rating criteria for the veteran's 
service-connected skin disability.

Prior to August 30, 2002, the Rating Schedule provided a 
noncompensable rating for eczema with slight exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area, a 10 percent rating with exfoliation, exudation, or 
itching, involving an exposed surface or extensive area, 30 
percent with exudation or itching constant, extensive 
lesions, or marked disfigurement, and 50 percent with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if the area was exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7812 
(before August 30, 2002).

The revised Rating Schedule for eczema provides ratings when 
more than 40 percent of the entire body or more than 40 
percent of the exposed area affected, or when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period (60 percent); when there is 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or when systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period (30 percent); when there is at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, or exposed 
areas affected, or when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve month period (10 percent); and when there is less than 
five percent of the entire body or less than five percent of 
exposed areas affected, and when no more than topical therapy 
is required during the last five months (0 percent).  
38 C.F.R. § 4.118, Diagnostic Code 7806 (after 
August 30, 2002). 

Based upon the evidence of record, the Board finds that prior 
to August 30, 2002, the veteran's service-connected warts 
were manifested by no more than exfoliation, exudation, or 
itching of an exposed or extensive area of skin.  There is no 
probative evidence of exudation, constant itching, extensive 
lesions, marked disfigurement, ulceration, extensive 
exfoliation, crusting, systemic or nervous manifestations, or 
an exceptionally repugnant area as to warrant a rating in 
excess of 10 percent under the applicable criteria of 
Diagnostic Codes 7806, 7812.  There is no basis for 
consideration of separate ratings for such skin disorders to 
various parts of the body nor for the application of a 
bilateral factor.

Upon consideration of the criteria effective after August 30, 
2002, the disorder has been manifested by an affected area of 
at least five percent, but less than 20 percent, of the 
veteran's entire body.  Although the medical evidence shows 
the disorder has required topical therapy use, such as over-
the-counter acids, and other modalities constantly since 
approximately 1994, there is no probative evidence that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required.  Therefore, the Board 
finds entitlement to a rating in excess of 10 percent is also 
not warranted under the revised criteria of Diagnostic Code 
7806.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances to warrant referral for an 
extraschedular rating.  

	ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of cold 
injury is denied.

Entitlement to service connection for obesity is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left leg and ankle disability is 
denied.

Entitlement to a 30 percent rating for sinusitis is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a rating in excess of 10 percent for warts is 
denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


